MEMORANDUM **
Alfredo Rivera-Preciado appeals from the amended judgment entered, following a limited remand to correct a clerical error in the judgment, pursuant to United States v. Rivera-Sanchez, 222 F.3d 1057, 1062-63 (9th Cir.2000). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rivera-Preciado raises the same foreclosed contentions that we previously rejected in his first appeal. Under the law of the case doctrine, this court is precluded from reconsidering an issue that it has already decided. See United States v. Thrasher, 483 F.3d 977, 981 (9th Cir.2007). Accordingly, we decline to address the contentions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.